JUSTICE STEIGMANN, dissenting: While I agree that error occurred in this case, I do not agree that it constitutes plain error, requiring us to reverse even though defendant made no objection at trial. In my opinion, this case is not close to the key authority cited in the majority opinion for concluding that plain error occurred. The behavior of the prosecutor in the present case is not nearly as egregious as that of the prosecutor in Green. In addition, only part of the prosecutor’s questioning was improper. Specifically, when the prosecutor asked the police officer what defendant first said to her regarding if he remembered being involved in the fight in question, she answered: “ T do not remember, and I do not wish to talk about it.’ ” That she testified defendant said “ T do not remember’ ” is clearly admissible; that she testified that defendant then also said “ T do not wish to talk about it’ ” is not admissible and, if defendant had made a timely objection, that testimony should have been stricken and the jury instructed to disregard it. Likewise, the prosecutor on cross-examination of defendant could properly ask him if he remembered saying to the police officer, “I don’t remember [about the fight].” The other two questions the prosecutor asked were improper because they refer to statements that the defendant did not make after he indicated he did not want to speak further with the officer; still, the earlier statements were admissible. The plain error rule should be applied only when the error is so prejudicial that real justice has been denied or the verdict of the jury may have resulted from such error. (See People v. Kincy (1982), 106 Ill. App. 3d 250, 258, 435 N.E.2d 831, 837.) The facts of the present case do not meet these standards, and I respectfully dissent.